{¶ 28} I concur in the majority's analysis and disposition of appellant's second and third assignment of error. I further concur in the majority's disposition of appellant's first assignment of error, but do so for a different reason.
 {¶ 29} The majority holds, "It is not necessary for a criminal defendant to be formally charged with each lesser included offense of which he may be found guilty, since properly charging the greater offense charges the lesser offenses by implication." (Maj. Op. at 3-4). The majority offers no authority for this legal proposition. I am not persuaded such proposition is an accurate statement of the law.
 {¶ 30} Nevertheless, appellant has failed to reference in his brief where he objected to the alleged error. Having failed to do so, I conclude he has waived his right to challenge this alleged error.